UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D. C. 20549 FORM 10-Q xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF For the quarterly period ended September 30, 2009 oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF Commission file number 000-52333 Eco Global Corporation (Exact name of small business issuer as specified in its charter) Nevada (State or other jurisdiction of incorporation or organization) 20-3955577 (I.R.S. Employer Identification No.) 123 Worthington Street, Suite 203 Spring Valley, California91977 (Address of principal executive offices) (800) 743-1824 (Issuer's telephone number) Driver Passport Inc. (Former Name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities and Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to the filing requirements for the past 90 days.Yes xNo  Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer oAccelerated filer o Non-accelerated filer oSmaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12-b2 of the Exchange Act).Yeso No x The number of shares of the registrant’s Common Stock, $0.001 par value per share, outstanding as of September 30, 2009 is 33,622,000. ECO GLOBAL CORPORATION INDEX PART I. Financial Information Page No. Item 1. Financial Statements Balance Sheets at September 30, 2009 (Unaudited) and December 31, 2008 4 Statements of Operations for the Nine Months and Three Months Ended September 30, 2009 and 2008 and Cumulative Inception October 12, 2004 (Unaudited) 5 Statements of Cash Flows for the Nine Months Ended September 30, 2009 and 2008 and Cumulative Inception October 12, 2004(Unaudited) 7 Notes to Financial Statements (Unaudited) 8 Item 2. Management’s Discussion and Analysis or Plan of Operation 21 Item 3. Quantitative and Qualitative Disclosures About Market Risks 27 Item 4T. Controls and Procedures 27 PART II. Other Information Item 1. Legal Proceedings 28 Item 1A. Risk Factors 28 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 28 Item 3. Defaults Upon Senior Securities 28 Item 4. Submission of Matters to a Vote of Security Holders 28 Item 5. Other Information 28 Item 6. Exhibits 29 SIGNATURES 30 2 PART I—FINANCIAL INFORMATION FORWARD-LOOKING STATEMENTS Certain information included in this report and other Company filings (collectively, “SEC filings”) under the Securities Act of 1933, as amended, and the Securities Exchange Act of 1934, as amended (as well as information communicated orally or in writing between the dates of such SEC filings) contains or may contain forward looking information that is subject to certain risks, trends and uncertainties that could cause actual results to differ materially from expected results. Among these risks, trends and uncertainties are the Company’s ability to raise capital, national and local economic conditions, the lack of an established operating history for the Company’s current business activities, conditions and trends in the building industries in general, changes in interest rates,the effect of governmental regulation on the Company and other factors described from time to time in our filings with the Securities and Exchange Commission. 3 ECO GLOBAL CORPORATION (FORMERLY DRIVER PASSPORT, INC.) (A DEVELOPMENT STAGE COMPANY) NOTES TO THE FINANCIAL STATEMENTS (UNAUDITED) SEPTEMBER 30, 2 INDEX TO FINANCIAL STATEMENTS (UNAUDITED) Balance Sheets as of September 30, 2009 (Unaudited) and December 31, 2008 (Audited) Statements of Operations for the Nine and Three Months Ended September 30, 2009 and 2008 and Since Inception (Unaudited) Statements of Cash Flows for the Nine Months Ended September 30, 2009 and 2008 and Since Inception (Unaudited) Notes to Financial Statements (Unaudited) 4 PARTI.
